DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 Allowable Subject Matter
Claims 1-5, 7-11, 13-19, 21-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on May 4, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “depositing a first titanium nitride layer surrounding each of the nanosheets using a plasma enhanced atomic layer deposition (PEALD) that includes sequentially introducing a first titanium-based precursor and a nitrogen-based plasma, wherein the nitrogen-based plasma is used during depositing the first titanium nitride layer to dissociate the first titanium-based precursor, an atomic ratio of titanium to nitrogen of the first titanium nitride layer is less than 1, and the step of depositing the first titanium nitride layer fills a gap between adjacent two of the nanosheets”, as recited in independent claim 1; “performing a plasma enhanced atomic layer deposition (PEALD) process to form titanium nitride materials between each of the nanosheets, wherein the PEALD process comprises a plurality of PEALD cycles, each of the PEALD cycles includes a tetrakisdimethyl titanium (TDMAT) pulsing step and an N2 plasma step dissociating TDMAT pulsed in the TDMAT pulsing step”, as recited in independent claim 10 and “a high-k gate dielectric layer surrounding each of the plurality of nanosheets; a first titanium nitride layer over the high-k gate dielectric layer, wherein an atomic ratio of titanium to nitrogen of a portion of the first titanium nitride layer in contact with the high-k gate dielectric layer is less than 1 and greater than 0.6”, as recited in independent claim 19.
Claims 2-5, 7-9, 11-18, 21-23 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811